Name: 83/43/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-12

 Avis juridique important|31983D004383/43/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the French and Dutch texts are authentic) Official Journal L 040 , 12/02/1983 P. 0040 - 0042*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the Kingdom of Belgium in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1977 (Only the Dutch and French texts are authentic) (83/43/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas Belgium has transmitted to the Commission the documents required to clear the accounts for 1977; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to Bfrs 195 517 971 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas under Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (4), as last amended by Regulation (EEC) No 1365/80 (5), 60 % of expenditure on those measures is borne by the Guarantee Section of the EAGGF and 40 % by the Guidance Section; whereas the said measures count as intervention within the meaning of Article 3 of Regulation (EEC) No 729/70 and constitute a common measure within the meaning of Article 6 (1) of that Regulation; whereas it is therefore necessary to include Guidance Section expenditure when clearing the accounts in respect of expenditure financed by the EAGGF, HAS ADOPTED THIS DECISION: Article 1 1 The expenditure by the Kingdom of Belgium recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1977 financial year amounts, in accordance with Annex I, to Bfrs 20 732 447 948. 2. The expenditure recognized as chargeable to the EAGGF pursuant to Regulation (EEC) No 1078/77 amounts, in accordance with Annex II, to Bfrs 5 996 097. Article 2 The financial resources available at the end of 1977 amount, in accordance with Annex I, to Bfrs 1 001 337 825, and in accordance with Annex II, to Bfrs 3 903. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 131, 26. 5. 1977, p. 1. (5) OJ No L 140, 5. 6. 1980, p. 18. ANNEX I Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1977 1.2,3 // // (Bfrs) // 1.2.3 // 1. Funds available after clearance of the accounts for 1976 // // 433 785 773 // 2. Advances received for 1977 // // 21 300 000 000 // 3. Total funds available to cover expenditure for 1977 // // 21 733 785 773 // 4. Expenditure recognized for 1977 (1): // // // (a) Expenditure declared // 20 927 965 919 // // (b) Expenditure not recognized: // 195 517 971 // // - of which elimination of reserves for 1976 // - // // - of which definitive decision deferred to 1978 // - // // (c) Expenditure recognized // // 20 732 447 948 // 5. Funds available after clearance of the accounts for 1977 // // 1 001 337 825 (1) Excluding expenditure on measures under Regulation (EEC) No 1078/77. ANNEX II Clearance of the accounts concerning the expenditure financed by the EAGGF under Regulation (EEC) No 1078/77 for 1977 1.2,3 // // (Bfrs) // 1.2.3 // 1. Advances received for 1977 // // 6 000 000 // 2. Expenditure incurred in 1977 chargeable to the EAGGF // // 5 996 097 // of which: // // // (a) Guarantee Section // 3 597 658 // // (b) Guidance Section // 2 398 439 // // 3. Funds available after clearance of the accounts for 1977 // // 3 903